DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/16/2021 has been entered.

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013 is being examined under the first inventor to file provisions of the AIA . 

Priority
Applicant has not claimed priority to another application. Application 15/828,037 was filed 11/30/2017. 

Information Disclosure Statement
The IDS submitted on 5/3/2019 was previously considered. 

Status of Claims
Applicant’s amended claims, filed 9/16/2021, have been entered. 
Claims 1, 11, and 18 were amended. Claims 4, 9, 12, and 16 were cancelled. 
Claims 1, 5-7, 10, 11, 13, 14, 18, and 20 have been further amended by Examiner’s Amendment below. 
The TITLE has been amended by Examiner’s Amendment below.
Claims 1-3, 5-8, 10, 11, 13-15, and 17-20 are currently pending in this application and have been allowed.   


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Blake Holt on 1/28/2022.
The application has been amended as follows: 

IN THE TITLE
METHOD, SYSTEM, AND MANUFACTURE FOR INFERRING USER LIFESTYLE AND PREFERENCE INFORMATION FROM IMAGES

IN THE CLAIMS

(Currently amended) A method of determining and providing a recommendation of a product, the method comprising:
receiving image data associated with one or more images of a user, demographic data of the user, and user interaction data of the user;
computing a plurality of visual features of the one or more images from the image data;
determining, by a processing device, a style characteristic of the one or more images of the user based on the plurality of visual features using a first machine learning model;
determining, by the processing device, a demographic characteristic based on the demographic data of the user and determining a user engagement parameter based on the user interaction data of the user, wherein the demographic characteristic is 
combining, by the processing device, the style characteristic, the demographic characteristic, and the user engagement parameter to generate a combined feature set;
training a second machine learning model using training data received from an initial model, the training data comprising demographic information, visual image feature information, and user feedback information of a plurality of other users, the second machine learning model mapping the combined feature set to one or more user preferences
determining, using the second machine learning model, a recommendation of a product based on the one or more user preferences; [[and]]
providing the recommendation to a user device associated with the user;
updating the training data based on at least one of the received image data, the demographic data of the user, or the user interaction data of the user; and
updating the second machine learning model using the updated training data.

(Currently amended) The method of claim 1, wherein determining the recommendation comprises comparing the one or more user preferences to or the visual image feature 

(Currently amended) The method of claim 1, wherein determining [[a]] the demographic characteristic comprises:

determining the demographic characteristic from the plurality of demographic features.

(Currently amended) The method of claim 6, wherein determining [[a]] the user engagement parameter comprises:
computing a plurality of temporal features from the user interaction data of the user, wherein the plurality of temporal features indicates a level of interaction of the user with one or more products; and
determining the user engagement parameter from the plurality of temporal features.

(Currently amended) The method of claim 7, wherein the user interaction data of the user is associated with an interaction of the user with [[a]] the networked device.

(Currently amended) A product recommendation system comprising:
a memory; and
a processing device, operatively coupled to the memory, the processing device to:
receive image data associated with one or more images of a user, demographic data of the user, and user interaction data of the user;
compute a plurality of visual features of the one or more images from the image data;
determine a style characteristic of the one or more images based on the plurality of visual features using a first machine learning model;
characteristic is generated by using one-hot encoding and applying a noise filter to survey data to generate a filtered set of demographic data;
combine the style characteristic, the demographic characteristic, and the user engagement parameter to generate a combined feature set;
train a second machine learning model using training data received from an initial model, the training data comprising demographic information, visual image feature information, and user feedback information of a plurality of other users, the second machine learning model mapping the combined feature set to one or more user preferences; determine, using the second machine learning model, a recommendation of a product based on the one or more user preferences
provide the recommendation to a user device associated with the user;
update the training data based on at least one of the received image data, the demographic data of the user, or the user interaction data of the user; and
update the second machine learning model using the updated training data.

(Currently amended) The product recommendation system of claim 11, wherein to determine the recommendation the processing device is further to compare the one or more user preferences to at least one of: the demographic information, the visual image feature information, and the user feedback information of the plurality of other users.

(Currently amended) The product recommendation system of claim 11, the processing device further to:

compute a plurality of demographic features from the demographic data of the user, wherein each of the plurality of demographic features are informative for predicting a user preference; and[[;]]
determine the demographic characteristic from the plurality of demographic features.

(Currently amended) A non-transitory computer-readable storage medium having instructions stored thereon that, when executed by a processing device, cause the processing device to:
receive image data associated with one or more images of a user, demographic data of the user, and user interaction data of the user;
compute a plurality of visual features of the one or more images from the image data;
determine a style characteristic of the one or more images based on the plurality of visual features using a first machine learning model;
determine a demographic characteristic based on the demographic data of the user and determine a user engagement parameter based on the user interaction data of the user, wherein the demographic characteristic is generated by using one-hot encoding and applying a noise filter to survey data to generate a filtered set of demographic data;
combine the style characteristic, the demographic characteristic, and the user engagement parameter to generate a combined feature set;
train a second machine learning model using training data received from an initial model, the training data comprising demographic information, visual image feature e, using the second machine learning model, a recommendation of a product based on the one or more user preferences
provide the recommendation to a user device associated with the user;
update the training data based on at least one of the received image data, the demographic data of the user, or the user interaction data of the user; and
update the second machine learning model using the updated training data.

20.	(Currently amended) The non-transitory computer-readable storage medium of claim 19, wherein to determine the recommendation the processing device is further to compare the one or more user preferences to at least one of: the demographic information, the visual image feature information, and the user feedback information of the plurality of other users.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	As noted for reasons in the “Allowable Subject Matter” section of the Final Office Action mailed 1-3, 5-8, 10, 11, 13-15, and 17-20 overcome the prior art. 
The claims recite eligible subject matter because, while the claims recite an abstract idea of providing targeted recommendations, the additional elements implement any abstract idea into a practical application. Specifically, the additional elements of receiving image data associated with one or more images of a user, demographic data of the user, and user interaction data of the user; computing a plurality of visual features of the one or more images from the image data; determining, by a processing device, a style characteristic of the one or more images of the user based on the plurality of visual features using a first machine learning model; determining, by the processing device, a demographic characteristic based on the demographic data of the user and determining a user engagement parameter based on the user interaction data of the user, wherein the demographic characteristic is generated by using one-hot encoding and applying a noise filter to survey data to generate a filtered set of demographic data; combining, by the processing device, the style characteristic, the demographic characteristic, and the user engagement parameter to generate a combined feature set; training a second machine learning model using training data received from an initial model, the training data comprising demographic information, visual image feature information, and user feedback information of a plurality of other users, the second machine learning model mapping the combined feature set to one or more user preferences; determining, using the second machine learning model, a recommendation of a product based on the one or more user preferences; providing the recommendation to a user device associated with the user; updating the training data based on at least one of the received image data, the demographic data of the user, or the user interaction data of the user; and updating the second machine learning model using the updated training data, amount to more . 	 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner’s Comment

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Reference A of the Notice of References Cited Zhiyanov (US 10,565,498 B1) discloses training a neural network model to find similarities between pairs of entity descriptors using attribute models to compare attributes and one-hot vectors.  
	Reference B of the Notice of References Cited Polson (US 10,360,600 B1) discloses generating recommendations based on comparing user profiles to determine similarities between users and updates user profiles based on various factors. 

	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY B SMITH whose telephone number is (571)272-0519. The examiner can normally be reached Monday - Friday 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LINDSEY B. SMITH
Examiner
Art Unit 3625

/LINDSEY B SMITH/Examiner, Art Unit 3625                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625